Exhibit 10.5

 

LEASE AGREEMENT

 

FUNDAMENTAL PROVISIONS:

 

DATE OF LEASE:

June 25th, 2004

 

 

LANDLORD:

Komas L.L.C.

 

2738 E. Parleys Way, Ste. 300

 

Salt Lake City, Utah 84109

 

Attn:  W. Richards Woodbury

 

 

TENANT:

Evans & Sutherland Computer Corporation

 

600 Komas Drive

 

Salt Lake City, Utah 84106

 

Attn: Bruce Lyman, Facilities Manager

 

 

PREMISES:

That portion of the improvements owned by Landlord which consists of the
existing office space located at 650 Komas Drive, Salt Lake City, Utah
containing approximately 86,400 square feet of floor area together with all
easements, rights-of-way, rights, privileges, benefits and appurtenances now or
hereafter belonging thereto or commonly enjoyed therewith, including, without
limitation, rights to ingress and egress and parking over, in and on designated
areas (hereinafter referred to as the “Premises”). A legal description of the
Premises is attached as Exhibit A.

 

 

TERM:

The Term shall commence upon the execution of this Lease and shall expire on the
day immediately prior to the date which is three (3) years thereafter, unless
terminated earlier as permitted by this Lease (the “Term”).

 

 

MONTHLY RENTAL:

Except as expressly provided to the contrary herein, the “Monthly Rental Amount”
shall be an absolutely net rental amount to Landlord and shall be calculated as
follows:  (a) Tenant shall pay Seventy Two Thousand Six Hundred Two and 50/100
Dollars ($72,602.50) per month during the first twelve months of the Term; (b)
Forty Seven Thousand One Hundred Ninety One and 67/100 ($47,191.67) per month
during the next twelve months of the Term; and (c) Thirty Six Thousand Three
Hundred and One 25/100 Dollars ($36,301.25) during the last twelve months of the
Term.  To the extent the Term of this Lease commences on a day other than the
first day of a month, the rent shall be prorated based on the actual number of
days in such month.  The rental amounts set forth above shall be adjusted as set
forth in this Lease.

 

 

SECURITY DEPOSIT:

Eight Hundred Seventy One Thousand Two Hundred Thirty and 00/100 Dollars
($871,230.00) subject to reduction as set forth in Article 4.

 

[Premises Address]
[City], Utah

 

--------------------------------------------------------------------------------


 

PERMITTED USE:

The Premises may be used for office, research and development, laboratory or any
other lawful use permitted by applicable covenants and restrictions currently in
place with respect to the University of Utah Research Park and the Premises, or
for no purpose.

 

 

PRO RATA SHARE:

As used herein, Tenant’s pro rata share shall mean the percentage obtained by
dividing the actual rentable square footage being leased to Tenant under this
Lease, as adjusted from time to time by leases to third parties in accordance
with Section 1.5, by the total rentable square footage in the Premises.

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which hereby
acknowledged, it is agreed as follows:

 

ARTICLE 1

LEASE OF PREMISES

 

1.1                                 Lease of Premises to Tenant.  Landlord
hereby leases the Premises to Tenant, and Tenant hereby leases the Premises from
Landlord, on the terms and conditions set forth in this Lease, including the
Fundamental Provisions set forth above.

 

1.2                                 Acceptance of Premises.

 

Tenant is currently in possession of the Premises and Tenant accepts the
Premises, “AS IS, WHERE IS”, including any and all defects, patent, latent or
otherwise, with no representation or warranty whatsoever by Landlord as to the
fitness, suitability, habitability, or usability of the Premises.

 

1.3                                 Landlord’s Access to Premises.  Subject to
the terms and conditions of this Lease, Landlord and its agents, at all
reasonable times, shall have access to the Premises for the purpose of examining
or inspecting the condition thereof.  In addition, Landlord and its agents and
contractors shall have access to the Premises for purposes of completing
development of the Premises for Landlord’s intended uses.

 

1.4                                 Quiet Enjoyment.  Conditioned upon Tenant
paying the Monthly Rental Amount and such other amounts as may be required
hereunder, Tenant may at all times during the Term peaceably, quietly, and
exclusively have, hold, and enjoy the Premises, subject to the terms and
conditions of this Lease.

 

1.5                                 Landlord’s Obligations.  During the Term,
Landlord agrees to act diligently and in good faith to lease all or any portion
of the Premises to third parties.  Tenant acknowledges that Landlord and
Landlord’s affiliates own other improvements in the vicinity of the Premises
(the “Other Properties”), and, as a result, Landlord may not place every
potential third party tenant in the Premises; provided, however, that Landlord
will make reasonable efforts to do so in accordance with this Section 1.5. 
Subject to the terms of this Lease, Landlord agrees to offer the Premises for
lease to third parties at market rates that are reasonable for the Premises.
 Landlord will provide monthly reports to Tenant regarding the leasing progress
with respect to the Premises, and with respect to leasing of the Other
Properties.  Tenant will keep all such leasing information confidential, except
to the extent Tenant is required by law or court order to disclose the same, and
except for disclosure to Tenant’s officers, directors, employees, agents,
attorneys and consultants.  Any new leases for the Premises or Other Properties
entered into after the date of this Lease shall conform to the requirements of
this Section 1.5.  Landlord shall amortize over the term of such new lease for
the Premises (but in no event shall such amortization be less than 5 years) the
cost

 

--------------------------------------------------------------------------------


 

of any tenant improvements required in connection with such new lease; provided,
however, that in no event shall any such tenant improvements include any of the
following: (a) demising costs; (b) costs pertaining to modifications of common
areas or systems needed to create multi-tenant capabilities for the Premises,
(c) costs in excess of the actual rate at which such amortization is financed
(which may include a blended rate of 10% for those funds furnished directly by
Landlord and the actual finance rate for the portion of funds being financed by
a lender) provided, however, such blended finance rate shall not exceed nine per
cent (9%); or (d) the first $5.00 per rentable square foot of tenant
improvements within any leased space and Landlord shall deduct or cause to be
deducted the monthly amortization cost therefore from the rental to be paid by
such tenant.  In no event shall the monthly rental amount to be paid by such
third party tenant be less than $11.00 per rentable square foot after such
amortization of tenant improvements in accordance with this Section 1.5, nor
shall any such tenant’s share of Operating Expenses [defined later] in such
lease be less than the actual pro rata share of Operating Expenses for such
portion of the Premises.  Any third party tenant’s rent, after amortization as
set forth above, shall be referred to herein as “Third Party Rents”.  Any third
party tenant’s share of Operating Expenses and additional rent under such third
party tenant’s lease, shall be referred to herein as “Third Party Additional
Rents”.

 

ARTICLE 2

TERM

 

2.1                                 Initial Term of Lease.  The initial Term of
this Lease shall be as stated in the Fundamental Provisions, subject to the
terms and conditions set forth in this Lease.

 

2.2                                 Surrender of Premises.  Upon the termination
of this Lease for any cause whatsoever, Tenant shall immediately surrender to
Landlord peaceable possession of the Premises in substantially the condition
said Premises was in immediately prior to the commencement of this Lease
(ordinary depreciation and reasonable wear and tear and damage caused by
casualty or by Landlord or its employees, agents or contractors excepted);
subject, however, to the rights of removal as provided in Section 2.3 below.

 

2.3                                 Removal of Personal Property and Tenant’s
Fixtures; Landlord’s Lien.  So long as Tenant is not in default under this
Lease, Tenant may remove from the Premises, at any time, any and all personal
property of Tenant including, without limitation, Tenant’s equipment and trade
fixtures.  If Tenant is in default, then to secure the payment of all rent and
other amounts due and to become due under this Lease, Tenant hereby grants to
Landlord, in addition to any landlord’s lien provided by Utah Code
Section 38-3-1, an express contract lien on all property, chattels, merchandise,
fixtures and equipment which may be placed in the Premises by Tenant during the
Term.

 

2.4                                 Holding Over.  If Tenant should remain in
possession of the Premises after the expiration of the Term without executing a
new lease, then such holding over shall be construed as a tenancy from month to
month, subject to all the covenants, terms, provisions and obligations of this
Lease except that the Monthly Rental Amount during any holdover tenancy shall be
equal to 125% of the then current Monthly Rental Amount.

 

2.5                                 Partial Termination.  If a third party
tenant requires as a condition of entering into it’s lease, that Tenant release
and surrender it’s rights of possession to the portion of the Lease Premises
being leased to the third party tenant, then Tenant agrees to execute a document
releasing said portion of the Premises.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

RENT

 

3.1                                 Rent.  Tenant shall pay to Landlord as rent
during the Term, the Monthly Rental Amount stated in the Fundamental
Provisions.  The Monthly Rental Amount is payable monthly, in advance, on the
first day of each calendar month during the Term.

 

3.2                                 Additional Rent.  In addition to Monthly
Rental Amount, Tenant’s pro rata share of Operating Expenses (as defined in
Exhibit B) and all other payments to be made by Tenant under this Lease will be
deemed “Additional Rent” and will be due and payable within ten (10) days of
receipt by Tenant of an invoice from Landlord, if no other time for payment is
specified.

 

3.3                                 Rental Credits.  Tenant shall be entitled to
credits against any Monthly Rental Amount due and against Additional Rent as
follows:

 

(a)                                  Credit Against Additional Rent.  All Third
Party Additional Rents shall be used first to reduce the total Additional Rent
due under this Lease.  In addition, (i) in year one of this Lease, all Third
Party Rents shall be first credited toward any remaining amounts then due and
owing in connection with Additional Rents under this Lease and if any Third
Party Rents remain after such credit is applied, the remainder shall be applied
as set forth in Section 3.3(b) below, and (ii) in year two of this Lease all
monthly Third Party Rents in excess of Twenty Five Thousand Four Hundred Ten and
88/100 Dollars ($25,410.88.00) which represents thirty five percent (35%) of the
Monthly Rental Amount due Landlord from Tenant in year one of this Lease shall
be first credited toward any remaining amounts then due and owing in connection
with Additional Rents under this Lease and if any Third Party Rents remain after
such credit is applied, the remainder shall be applied as set forth in
Section 3.3(b) below and, (iii) in year three of this Lease all monthly Third
Party Rents in excess of Thirty Six Thousand Three Hundred One and 25/100
Dollars ($36,301.25) which represents fifty percent (50%) of the Monthly Rental
Amount due Landlord from Tenant in year one of this Lease shall be first
credited toward any remaining amounts then due and owing in connection with
Additional Rents under this Lease and if any Third Party Rents remain after such
credit is applied, the remainder shall be applied as set forth in Section 3.3(b)
below. Notwithstanding the foregoing, on the date Third Party Rents exceed
Seventy Two Thousand Six Hundred Two and 50/100 Dollars ($72,602.50) per month,
which is equal to 100% of the Monthly Rental Amount payable by Tenant in year
one of this Lease, this Lease shall be deemed terminated as of such date and
Tenant shall be released from any further obligation under the Lease.

 

(b)                                 Credit Against Monthly Rental Amount.  The
Monthly Rental Amount shall be reduced by an amount equal to any remaining
amounts of Third Party Additional Rents and Third Party Rents after applying the
same pursuant to Section 3.3(a) above.

 

(c)                                  Controlling Operating Expenses.  Tenant
represents that Operating Expenses on the Premises, when vacant, are
approximately Two Hundred Seventy Four Thousand and 00/100 Dollars per year or
Three and 21/100 Dollars ($3.21) per rentable square foot as set forth in
Exhibit C.  Tenant acknowledges and agrees that Landlord will not be able to
recover all increased Operating Expenses that are a result of a third party
tenant and as such, that Operating Expenses to Tenant will increase;  provided,
however, Landlord and Tenant agree to work together in good faith to control
Operating Expenses on the unoccupied portions of the Premises and Landlord
agrees to a reasonable cap on Operating Expenses for the vacant portion of the
Premises, such Operating Expenses will be on a sliding scale according to third
party tenant occupancy of approximately Two Hundred Seventy Eight Thousand Three
Hundred Seventy Three and 00/100 Dollars ($278,373.00) including management fees
(which is approximately Three and 21/100 Dollars ($3.21) per rentable square
foot) to Five

 

--------------------------------------------------------------------------------


 

Hundred Twenty Eight Thousand Two Hundred Sixty Six and 50/100 Dollars
($528,266.50) including management fees (which is approximately Six and 21/100
Dollars ($6.21) per rentable square foot) multiplied by one hundred twenty five
percent (125%) as set forth in Exhibits C & D and as offset by Third Party Rents
and pro rata share of Operating Expenses as set forth herein; and further,
provided, however, Landlord agrees that such Operating Expenses payable by
Tenant to Landlord including management fees, shall not exceed Seven Hundred
Twenty Six Thousand Eight Hundred Fifty Six and 00/100 Dollars ($726,856.00) in
the aggregate over the three year term of this Lease.  Notwithstanding the
foregoing, management fees charged to Tenant by Landlord shall billed as set
forth herein and are not subject to escalation.

 

(d)                                 Management of the Premises.  Landlord and
Tenant agree that Tenant will retain management of the Premises at Tenant’s
expense until the earlier of (i) 50% third party tenant occupancy, or (ii) the
commencement of the second 12-month term of this Lease; provided, however, such
management will be commercially reasonable and Landlord may process and pass
through to Tenant any direct billing such as Utilities other than electrical.

 

(e)                                  Management Fee.  Landlord’s annual
management fee for processing and pass through of billing to Tenant shall not
exceed ½% of the aggregate Monthly Rental Amount for the first 12 months of this
Lease, 2% of the aggregate Monthly Rental Amount the second year, and 3% of the
aggregate Monthly Rental Amount for the third year of the Lease.

 

(f)                                    Audit Rights.  Landlord agrees the Tenant
shall have the right to audit Landlord’s books and records, including, without
limitation third party leases, to verify that Landlord is properly applying
credit amounts as required by this Lease.

 

(g)                                 Initial Third Party Tenant Leases.  Landlord
agrees that it will not lease a space in the Premises to any initial third party
tenant smaller than Eight Thousand rentable square feet without the prior
written approval of Tenant.

 

ARTICLE 4

SECURITY DEPOSIT

 

4.1                                 Security Deposit.  Upon the execution of
this Lease, Tenant will deposit an amount equal to the Security Deposit with
Landlord, as security for the full performance by Tenant of its obligations
under this Lease.  If an event of default by Tenant occurs under any provision
of this Lease, Landlord will be entitled, at its option, to apply or retain all
or any part of the Security Deposit for the payment of any rent or other sum in
default, any other amount which Landlord may spend or become obligated to spend
because of Tenant’s default, or to compensate Landlord for any other loss or
damage which Landlord may suffer because of Tenant’s default.  If any portion of
the Security Deposit is so used or applied, Tenant will, within five (5) days
after written demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount.  In no event
will the Security Deposit be deemed or treated as a prepayment of any rental or
other amounts payable by Tenant under this Lease, including without limitation,
the last monthly installment of rent.  Landlord will not be required to keep the
Security Deposit separate from its general funds, and Tenant will be entitled to
interest on the Security Deposit at the rate of 1% below the Prime Rate of Zions
First National Bank, N.A. or its successors adjusted monthly.  Said interest
will be paid by Landlord to Tenant

 

--------------------------------------------------------------------------------


 

quarterly within five (5) days after the end of each calendar quarter so long as
Tenant is not in default under the Lease.  If Tenant will fully and faithfully
perform every provision of this Lease to be performed by it, upon Tenant’s
surrender of the Premises and within fifteen (15) days after the expiration of
the Lease, Landlord will return the Security Deposit, or any remaining balance
thereof, together with its written explanation of the application of the funds,
to Tenant.  In the event of termination of Landlord’s interest in this Lease,
Landlord will transfer the deposit to Landlord’s successor in interest, giving
notice to Tenant, and Tenant waives any claim to approve the transfer.  Tenant
agrees that, upon a transfer of the Security Deposit, Landlord will have no
further liability to return or account for it; provided, however, that Landlord
may retain the Security Deposit until such time as any amount due from Tenant in
accordance with this Lease has been determined and paid in full.  Landlord’s
rights with respect to the Security Deposit will be in addition to and will not
preclude concurrent, alternative or successive exercise of any other rights or
remedies available to Landlord.

 

4.2                                 In the alternative, Tenant may elect to keep
said Security Deposit in an escrow account with appropriate instructions to the
escrow holder to pay to Landlord appropriately upon default of Tenant.  Said
escrow account may be interest bearing with any accured interest payable to
Tenant so long as Tenant is not in default under the Lease.

 

4.3                                 As a further alternative, Tenant may elect
to provide Landlord with an irrevocable Letter of Credit issued by an acceptable
financial institution in the amount of Eight Hundred Seventy One Thousand Two
Hundred Thirty and 00/100 Dollars ($871,230.00) which may be drawn against by
Landlord to the extent that Tenant fails to pay as set forth in the Lease or if
within fifteen (15) days prior to the expiration of any letter of credit
provided, Tenant fails to obtain an acceptable replacement letter of credit. If
the Landlord draws on the letter of credit it will be held and used subject
Section 4.1 of this Lease.

 

4.4                                 Provided that Tenant is not in default the
amount of Security Deposit or Letter of Credit shall be reduced from Eight
Hundred Seventy One Thousand Two Hundred Thirty and 00/100 Dollars ($871,230)
after the first full calendar year as follows:

 

a)                                      Tenant may withdraw or be entitled to a
refund from the Security Deposit of the amount of Monthly Rental (but not
Additional Rental) paid commencing with the sixteenth (16) month as set forth in
Exhibit E and;

 

b)                                     To the extent that due to Third Party
Rents, Tenant’s Monthly Rental obligation for months sixteen through thirty-six
(16 – 36) of this Lease has been reduced from that set forth in the Monthly
Rental section of the Fundamental Provisions, Tenant shall be entitled to a
refund of the amount of reduced Monthly Rental obligation as reasonably agreed
by Landlord and Tenant.  Whenever an additional third party occupies space,
Landlord and Tenant shall reasonably calculate the reduction of Tenant’s Monthly
Rental obligation due to the anticipated Third Party Rents added and Tenant
shall receive a refund of such reduction as set forth is Exhibit F.

 

c)                                      Furthermore, if Tenant reports a Net
Income (excluding any one-time benefits from disposition of assets in any two
consecutive quarters commencing in the first calendar quarter of 2005, then the
amount of the required Security Deposit shall be reduced by one-half (½) of the
then remaining Security Deposit.  This one-half (½) reduction shall apply one
(1) time only. 

 

--------------------------------------------------------------------------------


 

Notwithstanding the above, if Tenant reports a Net Income as defined above for
four (4) consecutive quarters commencing after January 1, 2005, the Security
Deposit shall be reduced to One Hundred Thousand and 00/100 Dollars
($100,000.00).

 

ARTICLE 5

USE; CONSTRUCTION; MAINTENANCE AND REPAIR

 

5.1                                 Permitted Use.  Tenant may use the Premises
for office, research and development, laboratory or any other lawful use
permitted by applicable covenants and restrictions currently in place with
respect to the University of Utah Research Park and the Premises, or for no
purpose.

 

5.2                                 No Waste; Compliance with Law.  Tenant
agrees not to commit any waste of the Premises.  Tenant agrees to comply with
all laws, ordinances, regulations, governmental stipulations, covenants,
conditions and restrictions, public or private, affecting or relating to the
Premises, and Tenant’s use thereof including, without limitation, such laws,
rules and regulations as may from time to time be in effect with respect to the
use of “Hazardous Materials” [as defined below] on the Premises.

 

5.3                                 Buildings and Improvements. Tenant shall not
remove, demolish or impair the structural character of any existing improvement
to the Premises without Landlord’s prior written consent, which may be withheld
in Landlord’s sole and absolute discretion.

 

5.4                                 Maintenance and Repair Obligations. During
the Term, Tenant, at Tenant’s sole cost and expense, shall keep and maintain the
Premises and any improvements serving the Premises, in good, useable, safe
condition; provided, however, that Tenant shall not be required to repair or
restore any portion of the Premises or any improvements serving the Premises,
except to the extent the same results from the active negligence of Tenant, its
employees, agents or contractors and is not covered by casualty insurance.
Notwithstanding the foregoing, and in order to control Operating Expenses,
Tenant’s obligation to have all of the building systems in working order will be
upon reasonable notice from Landlord of a third party tenant requirement; and
further, provided, however, Tenant shall, (i) at the commencement of this Lease
and at Tenant’s expense, seal and stripe the west parking lot for the Premises,
and (ii) at Lease commencement or such date as the parties agree, disassemble
and remove the dome structure located in the wide bay.  Landlord acknowledges
and agrees that Tenant’s removal of the dome structure does not include any
other restoration or repairs to the Premises by Tenant.

 

5.5                                 Environmental Compliance.  Tenant shall
comply with all environmental and industrial hygiene laws, rules, and
regulations relating to or affecting the Premises or any operations thereon,
including laws, rules and regulations governing the storage of Hazardous
Materials.  For purposes of this Lease, “Hazardous Materials” means any and all
substances, chemicals, wastes, sewage, materials or emissions which are now or
hereafter may be regulated, controlled, prohibited or otherwise affected by any
local, state or federal statute, ordinance, code, rule, regulation, order,
license, common law, treaty, decree, permit or other law now or hereafter in
effect, including, without limitation: (a) any substance which is defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “acutely hazardous wastes”,
“restricted hazardous waste”, “toxic substances”, “air pollutant”, or “known to
cause cancer or reproductive toxicity” (or words of similar import), petroleum
products (including crude oil or any fraction thereof) or any other chemical,
substance or material which is prohibited, limited or regulated under any
federal, state or local law, ordinance, regulation, order, permit, license,
decree, common law, or treaty now or hereafter in force regulating, relating to
or imposing liability or standards concerning materials or substances known or
suspected to be toxic or hazardous to health or safety, the environment or
natural resources, including,

 

--------------------------------------------------------------------------------


 

without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (“CERCLA”), 42 U.S.C. § 9601, et seq., the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. § 1801, et seq., the
Resource Conservation and Recovery Act, as amended (“RCRA”), 42 U.S.C. § 6901,
et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251,
et seq., the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq.; (b) any
substance the presence of which at the Premises causes or threatens to cause a
nuisance upon the Premises or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of human beings; and (c) any substance the
presence of which at the Premises or at nearby or adjacent properties could
constitute a trespass.

 

ARTICLE 6

LIENS AND ENCUMBRANCES

 

6.1                                 Encumbering the Premises.  During the Term
of this Lease, Tenant shall not cause any lien, claim, charge or encumbrance of
any nature or description whatsoever to attach to or encumber the Premises or
any part thereof without Landlord’s prior consent.

 

ARTICLE 7

GENERAL INDEMNITY; INSURANCE; CASUALTY

 

7.1                                 General Indemnity Provisions.  Tenant
covenants and agrees to indemnify and save Landlord harmless for, from and
against each and every claim, demand, liability, loss, cost, damage and expense,
including, without limitation, attorneys’ fees and court costs, arising out of
any injury to or death of persons or damage to property caused by Tenant or its
agents, contractors or employees. These indemnity provisions, as well as all
other indemnity provisions in this Lease, shall survive the expiration of this
Lease or the earlier termination thereof.

 

7.2                                 General Indemnity Provisions.  Landlord
covenants and agrees to indemnify and save Tenant entirely harmless for, from
and against each and every claim, demand, liability, loss, cost, damage and
expense, including, without limitation, attorneys’ fees and court costs, arising
out of any injury to or death of persons or damage to property caused by
Landlord or its agents, contractors or employees. These indemnity provisions, as
well as all other indemnity provisions in this Lease, shall survive the
expiration of this Lease or the earlier termination thereof.

 

7.3                                 Casualty Insurance.  Landlord will, at all
times during the Term, subject to reimbursement by Tenant as provided herein,
obtain and maintain in effect an All Risk property and casualty insurance policy
for the benefit of Landlord and Tenant insuring one hundred percent (100%) of
replacement cost of the building in which the Premises are located . The
original of such policy or policies shall remain in possession of Landlord;
provided, however, that Tenant shall have the right to receive from Landlord,
upon written demand, a duplicate policy or policies of any such insurance; and
further provided, however;  Landlord and Tenant will bid such insurance and
Tenant may upon the reasonable approval of Landlord purchase such insurance
directly.  All such insurance may be carried under blanket policy covering the
Premises and any other of the Tenant’s real property.  Notwithstanding the
foregoing, if Tenant is providing such All Risk and casualty insurance coverage
directly, Tenant may require Landlord to provide such insurance coverage at the
time the Premises are Leased and occupied by a third party tenant and Tenant
shall reimburse Landlord for its pro rata share of such insurance.

 

7.4                                 Liability Insurance.  Tenant, at the sole
cost and expense of Tenant, shall at all times during the Term maintain in force
an insurance policy or policies which will name Tenant as insured and Landlord
together with additional parties reasonably designated by Landlord as an
additional insured, insuring against all liability resulting from injury or
death occurring to persons in or about the Premises and from property damage
occurring in or about the Premises, the liability under such insurance to be not

 

--------------------------------------------------------------------------------


 

less than Two Million and 00/100 Dollars ($2,000,000) (combined single limit for
personal injury, including death, and property damage).  The original of such
policy or policies shall remain in possession of Tenant; provided, however, that
Landlord shall have the right to receive from Tenant, upon written demand, a
duplicate policy or policies of any such insurance. Landlord, subject to
reimbursement by Tenant as provided herein, shall at all times during the Term
maintain in force an insurance policy or policies which will name Landlord as
insured and Tenant together with additional parties reasonably designated by
Tenant as an additional insured, insuring against all liability resulting from
injury or death occurring to persons in or about the remainder of the property
(excluding the Premises) and from property damage occurring in or about the
remainder of the property (excluding the Premises), the liability under such
insurance to be not less than Two Million and 00/100 Dollars ($2,000,000)
(combined single limit for personal injury, including death, and property
damage).  The original of such policy or policies shall remain in possession of
Landlord; provided, however, that Tenant shall have the right to receive from
Landlord, upon written demand, a duplicate policy or policies of any such
insurance.

 

7.5                                 Insurance Policy Requirements. The insurance
policies and certificates required by this Article 7 shall require the insurance
company to furnish Landlord and Tenant, as the case may be, thirty (30) days
prior written notice of any cancellation or lapse, or the effective date of any
reduction in the amounts or scope of coverage.  Except with respect to blanket
insurance, as described in Section 7.8 below, all such policies shall be issued
by a company or companies, rated “A” or better by Best’s Insurance Guide,
responsible and authorized to do business in the State of Utah.

 

7.6                                 Mutual Waiver of Subrogation Rights.  Tenant
and Landlord each hereby release and relieve the other and any parent,
subsidiary or affiliate of the other, and their respective directors, officers,
shareholders, employees, representatives and agents (the “Related Parties”) and
waive their entire right of recovery against the other and the Related Parties
of the other, for loss or damage arising out of or incident to the perils
insured against under this Article 7, which perils occur in, on or about the
Premises, whether due to the negligence of Landlord or Tenant or their Related
Parties but only to the extent of insurance proceeds actually paid.  Landlord
shall, upon obtaining the policies of insurance required hereunder, give notice
to and obtain waiver of subrogation agreements or endorsements from the
insurance carrier or carriers concerning the foregoing mutual waiver of
subrogation.

 

7.7                                 Damage. If any buildings, structures or
other improvements upon the Premises shall be destroyed or damaged in whole or
in part by fire, or as a result directly or indirectly of war, or by act of God,
or occurring by reason of any other cause whatsoever, so as to render the
Premises untenantable, and such condition continues for a period longer than
twelve (12) months, this Lease may be terminated at the election of Tenant, by
sending written notice thereof to the Landlord, which termination shall be
effective immediately upon receipt thereof.  Upon any termination of this Lease
pursuant to this Section 7.7, Tenant’s rental obligations shall immediately
cease, and except as otherwise expressly provided herein, all of the obligations
of Landlord and Tenant shall terminate.  Notwithstanding the foregoing, (i)
Landlord shall purchase rental income insurance, covering up to twelve (12)
months of the Monthly Rental Amount due Landlord from Tenant and Tenant will
reimburse Landlord for such costs not to exceed One Thousand Two Hundred Dollars
($1200.00) per year and if such casualty shall occur, Tenant shall have no
obligation to pay the Monthly Rental Amount due during said twelve (12) month
period, or (ii) with the reasonable written approval of Landlord, Tenant may
purchase such rental income insurance directly and the cost of Tenant’s Monthly
Rental Amount shall be covered by such rental income insurance for a 12-month
period as set forth in this Section 7.7.

 

7.8                                 Blanket Insurance Policies.  Landlord and
Tenant agree that either party may satisfy its insurance obligations under this
Lease by a blanket policy of insurance.  Such blanket policy shall contain an
endorsement that names Tenant or Landlord as the case may be as an additional
insured, references the

 

--------------------------------------------------------------------------------


 

Premises, and guarantees a minimum limit available for the Premises equal to the
insurance amounts required in this Lease.  Upon request, each Party shall cause
certificates of insurance reasonably evidencing compliance with the requirements
of this Article 7 to be delivered to the other Party.

 

7.9                                 Pro Rata Share.  Tenant shall reimburse
Landlord for Tenant’s pro rata share of all insurance premiums reasonably
incurred by Landlord under this Lease.

 

ARTICLE 8

UTILITIES

 

8.1                                 Utility Charges.  Tenant shall, pursuant to
its obligations as set forth in Section 3.3 of this Lease, pay or cause to be
paid, when due and prior to delinquency, its pro rata share of any and all
charges for water, gas, electricity, telephone service, and any other utilities
used in or upon the Premises by or on behalf of Tenant during the Term and
agrees not to permit any charges of any kind to accumulate or become a lien
against the Premises.

 

8.2                                 Separation of Utilities.  Landlord and
Tenant agree that, upon the expiration or earlier termination of the Term, or if
required by the applicable utility company, Tenant and Landlord shall
immediately (but in any event within thirty (30) days after such termination or
earlier expiration of the Term or within thirty days after request therefor by
such utility company) enter into such agreements as may be necessary to separate
utilities serving the Premises from utilities serving other properties owned or
operated by Tenant adjacent to the Premises, including, without limitation,
separation of the electrical utilities from the substation currently being
operated by Tenant for other properties owned and/or operated by Tenant.
Landlord shall hold harmless, defend (with counsel reasonably acceptable to
Tenant) and indemnify Tenant from all costs, damages, and liability whatsoever
resulting from Landlord’s failure to execute such agreement as set forth
herein.  Land lord and Tenant agree that a separation of the electrical utility
will be pursuant to an agreement in substantially the form of Exhibit G.

 

ARTICLE 9

TAXES AND ASSESSMENTS

 

9.1                                 Real Estate Taxes. Landlord shall pay,
during the entire term of this Lease, all real estate taxes, assessments, and
charges and other governmental levies and charges, general and special which are
assessed or imposed upon the Premises, or any part thereof, or which become
payable during the term of this Lease; provided, however that Tenant shall
reimburse Landlord for Tenant’s pro rata share of such amounts within thirty
(30) days prior to the date such amounts are due to the applicable governmental
authority.

 

ARTICLE 10

SECURITY

 

10.1                           Security.  Tenant shall furnish security for the
Premises at substantially the same level it provides security for its other
buildings in the Research Park including monitoring and use of the existing AMAG
card access system (“Card Access System”), taped monitoring of the existing CCTV
system and security rounds after normal business hours.  Such security shall not
include parking lot enforcement or other security measures beyond Tenant’s
normal observation and reporting procedures and as has been provided by Tenant
to other tenant’s from time to time.

 

10.2                           Card Access System.  With respect to the card
access system, Tenant will, at Tenant’s expense and not as Operating Expenses,
provide, as reasonably determined by Tenant, use of the

 

--------------------------------------------------------------------------------


 

Card Access System as follows; maintenance of the system, limited programming of
access times, photos on a scheduled basis, badge activation, badge deactivation,
archival of old badges, and encoding.  The cost of materials will be reimbursed
by Landlord to Tenant as reasonably determined by Tenant.

 

10.3                           Modifications and Additions.  Notwithstanding any
language to the contrary, Landlord will pay for the costs of any modifications,
additions or changes to the Card Access System, CCTV System, or additional
security labor required.

 

10.4                           Scheduling of Work. Services including, without
limitation, initial programming, access code changes, badge activation, badge
deactivation, and photos will be as reasonably determined by the Tenant.

 

10.5                           Card Format.  Landlord will, at Landlord’s
expense, provide; (i) logo for any Landlord or third party tenant badges in a
format acceptable to Tenant which is compatible with existing card key badge
system and existing photo equipment and, (ii) a background color different than
those currently used by Tenant.

 

10.6                           Materials.  Tenant will order and stock materials
for badges as reasonably estimated by Landlord or allow Landlord to order and
stock its own materials.  Materials ordered or provided by Tenant will be
included as Operating Expenses to Tenant unless Tenant is reimbursed directly by
Landlord or Landlord’s third party tenant(s).

 

10.7                           Temporary Badges.  Landlord will provide to
Tenant a copy of Landlord’s current written policy in effect from time to time,
which policy must be reasonably acceptable to Tenant, regarding Landlord’s
requirements for issuing temporary badges and after hours access to Landlord’s
employees, contractors or agents, or third party tenants.

 

10.8                           Reporting.  Tenant will provide security rounds
after normal business hours and report security or maintenance issues such as
open exterior doors, roof leaks or other water leaks, or upon specific requests
from Landlord, high temperatures in key areas if temperature recording equipment
is provided by Landlord.  All such reports will be to Landlord’s designee;
provided, however, Tenant shall only be responsible to report such security or
maintenance problems that are in the areas normally covered by security rounds
and easily visible and times reasonably determined by Tenant.

 

10.9                           Termination.  Tenant’s agreement to provide
security for the Premises shall terminate at Lease termination or may by
terminated by Landlord with written notice of such termination at any time;
provided, however, Landlord shall pay the costs of such security for the
Premises.

 

10.10                     Indemnification.  Tenant’s agreement to provide
security for the building including, card access service, CCTV taped monitoring,
and security rounds is at the request of the Landlord, and Landlord agrees to
indemnify and save Tenant and Tenant’s Related Parties entirely harmless for,
from and against each and every claim, demand, liability, loss, cost, fine,
penalty, damage and expense, including, without limitation, reasonable
attorneys’ fees and court costs, arising out of such security or any accident or
other occurrence causing damage or loss to property by reason of construction,
maintenance or use of the Card Access System, CCTV

 

--------------------------------------------------------------------------------


 

system, of any additions, alterations or renovations thereto, or due to the
condition of the Premises, or the use or neglect thereof by Landlord or any of
Landlord’s Related Parties, third party tenant’s, or any other person, or
otherwise occurring upon the Premises, and unless caused by the sole gross
negligence of Tenant.

 

ARTICLE 11

ASSIGNMENT AND SUBLETTING

 

11.1                           Assignments.  Tenant may assign all or any part
of this Lease with the prior written consent of Landlord which shall not be
unreasonably withheld, conditioned or delayed; provided, however, Tenant shall
remain liable to Landlord for the performance of all obligations to be performed
by Tenant under this Lease, including payment of the Monthly Rental Amount.

 

11.2                           Subleases. Tenant may sublet all or any part of
this Lease with the prior written consent of Landlord which shall not be
unreasonably withheld, conditioned or delayed; provided, however, Tenant shall
remain liable to Landlord for the performance of all obligations to be performed
by Tenant under this Lease, including payment of the Monthly Rental Amount.

 

ARTICLE 12

SALE OF LEASEHOLD BY LANDLORD

 

12.1                           Sale by Landlord.  Landlord may sell, transfer,
assign or otherwise dispose of its interest in the Premises or this Lease, or
any part thereof or interest therein, without the consent of Tenant; provided,
however, that Landlord shall obtain a customary nondisturbance agreement from
the purchaser of Landlord’s interest and shall cause such purchaser to be bound
by each and every covenant and condition to be performed by Landlord under this
Lease, including, without limitation, the provisions of Section 1.5.  This Lease
shall not be affected by any such sale, transfer, assignment or disposal of
Landlord’s interest, and Tenant agrees to attorn to Landlord’s purchaser or
assignee.

 

ARTICLE 13

DEFAULTS AND REMEDIES

 

13.1                           Default.  Upon the non-payment of the whole or
any portion of the rentals hereby reserved, or upon the non-performance by
Tenant of any other covenant or condition herein set forth on the part of said
Tenant to be kept and performed, Tenant shall be in default hereunder; provided,
however, except as otherwise provided in this Lease, Landlord shall not be
entitled to exercise its remedies for default unless, in the case of a default
involving the failure to pay rent, such default continues for more than five (5)
days following Tenant’s receipt of written notice from Landlord therefor, and in
the case of any other default, Landlord shall have given Tenant written notice
of the default and Tenant shall have failed to cure such default (or in the case
of a default that cannot be cured within twenty (20) days, Tenant shall not have
commenced to cure such default and be diligently prosecuting such cure) on or
before twenty (20) days after Tenant receives such notice.  Tenant shall also be
in default under this Lease and Landlord shall be entitled to exercise its
remedies under this Lease for default (without any additional cure period except
as provided in subsections (a) or (b) below):

 

(a)                                  Bankruptcy.  If Tenant shall file a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any federal or state bankruptcy law or any similar federal or state

 

--------------------------------------------------------------------------------


 

law, or shall be adjudicated a bankrupt or shall make an assignment for the
benefit of creditors or shall admit in writing its inability to pay its debts
generally as they become due, or if a petition or answer proposing the
adjudication of Tenant as a bankrupt or its reorganization pursuant to any
federal or state bankruptcy law or any similar federal or state law shall be
filed in any court and Tenant shall consent to or acquiesce in the filing
thereof or such petition or answer shall not be discharged or denied within
sixty (60) days after the occurrence of any of the foregoing; or

 

(b)                                 Other Insolvency Events.  If a receiver,
trustee or liquidator of Tenant or of all or substantially all of the assets of
Tenant or Tenant’s leasehold interest in the Premises shall be appointed in any
proceeding brought by Tenant, or if any such receiver, trustee or liquidator
shall be appointed in any proceeding brought against Tenant and shall not be
discharged within sixty (60) days after the occurrence thereof, or if Tenant
shall consent to or acquiesce in such appointment.

 

13.2                           Remedies.  On any event of default, Landlord, at
Landlord’s option, may exercise any and all rights and remedies available at law
or in equity or pursuant to this Lease, in any order, successively or
concurrently, including the following:

 

(a)                                  Cure of Default.  Landlord may take any
action deemed necessary by Landlord, in Landlord’s reasonable discretion, to
cure the default.  Tenant shall be liable to Landlord for all of Landlord’s
reasonable expenses so incurred, as additional rent, payable by Landlord to
Tenant within ten (10) days of receipt by Tenant of an invoice therefor.

 

(b)                                 Termination of Lease.  Landlord may
terminate this Lease by written notice to Tenant of Landlord’s election to do
so.  Upon the giving of such notice, the term of this Lease and the estate
hereby granted shall expire and terminate on the date set forth in such notice
as fully and completely and with the same effect as if such date were the date
herein fixed for the expiration of the Term, and all rights of Tenant shall
expire and terminate, but Tenant shall remain liable as hereinafter provided. 
Upon Landlord’s notice of termination, Landlord may recover from Tenant the
Default Payment.

 

(c)                                  Right to Re-enter.  Landlord shall have the
right pursuant to proper legal process, whether or not the term of this Lease
shall have been terminated pursuant to Section 11.2(b), to re-enter and
repossess the Premises by summary proceedings, ejectment, any other legal action
or in any lawful manner Landlord determines to be necessary or desirable and to
remove all persons and property therefrom.  No such re-entry or repossession of
the Premises shall be construed as an election by Landlord to terminate the term
of this Lease unless a notice of such termination is given to Tenant pursuant to
Section 12.2(b).

 

(d)                                 Reletting of the Premises.  At any time or
from time to time after the re-entry or repossession of the Premises pursuant to
Section 12.2(c), whether or not the term of this Lease shall have been
terminated pursuant to Section 12.2(b), Landlord shall use reasonable efforts to
relet the Premises for the account of Tenant at a rental which is reasonable in
light of the then existing market conditions in the community, in the name of
Tenant or Landlord or otherwise, without notice to Tenant, for such term or
terms and on such other conditions and for such uses as Landlord, in its
reasonable discretion, may determine.  Landlord may collect and receive any
rents payable by reason of such reletting.

 

--------------------------------------------------------------------------------


 

13.3                           Interest on Past Due Amounts.  Any sum of money
due to Landlord and not paid within five (5) days after such sum shall become
due shall bear interest from the due date until paid at the rate of twenty one
percent (21%) per annum.

 

13.4                           Waiver of Breach.  No waiver by Landlord or
Tenant of the breach of any provision of this Lease shall be construed as a
waiver of any preceding or succeeding breach of the same or any other provision
of this Lease, nor shall the acceptance of rent by Landlord during any period of
time in which Tenant is in default in any respect other than payment of rent be
deemed to be a waiver of such default.

 

ARTICLE 14

SUBORDINATION

 

14.1                           Subordination.  Tenant agrees to execute any
documents required to effectuate an attornment or subordination of this Lease to
the lien of any mortgage or deed of trust, as the case may be; provided,
however, that Tenant shall receive a customary nondisturbance agreement from the
holder of any such mortgage or deed of trust, as the case may be.

 

ARTICLE 15

ESTOPPEL CERTIFICATE

 

15.1                           Delivery of Estoppel Certificate.  Each party
shall at any time upon twenty (20) days’ prior written notice from the other
party execute, acknowledge and deliver to the requesting party a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modifications and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent is paid; (ii) acknowledging that there are not, to such party’s
knowledge, any uncured defaults on the part of either party hereunder, or
specifying such defaults if any are claimed; (iii) agreeing to provide any
mortgagee of the requesting party with the opportunity to cure defaults by the
requesting party; and (iv) agreeing not to amend, cancel or assign the Lease
without the prior consent of any such mortgagee.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises or any interest therein.

 

ARTICLE 16

GENERAL PROVISIONS

 

16.1                           Notices.  Notices shall be in writing and shall
be given by personal delivery, by deposit in the United States mail, certified
mail, return receipt requested, postage prepaid, or by express delivery service,
freight prepaid.  Notices shall be delivered or addressed to Landlord and Tenant
at the addresses set forth on the first page of this Lease or at such other
address or number as a party may designate in writing.  The date notice is
deemed to have been given, received and become effective shall be the date on
which the notice is delivered, if notice is given by personal delivery, or the
date of actual receipt, if the notice is sent through the United States mail or
by express delivery service or by facsimile transmission.

 

16.2                           Attorneys’ Fees.  If any action is brought by any
party to this Lease in respect of its rights under this Lease, the prevailing
party shall be entitled to reasonable attorneys’ fees and court costs as
determined by the court.  In the event that any person who shall not be a party
to this Lease shall institute an action against Tenant in which Landlord shall
be involuntarily and without cause joined as a party, Tenant shall reimburse
Landlord for all attorneys’ fees incurred by Landlord in connection therewith.

 

16.3                           Severability.  The invalidity of any provision of
this Lease, as determined by a court of competent jurisdiction, shall in no way
affect the validity of any other provision hereof.

 

--------------------------------------------------------------------------------


 

16.4                           Recording.  Neither this Lease nor any memorandum
of this Lease shall be recorded or filed without Landlord’s prior written
consent, which consent shall not be unreasonably withheld.

 

16.5                           Cumulative Remedies.  No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies hereunder or at law or in equity.

 

16.6                           Construction.  The titles which are used
following the number of each Section are so used only for convenience in
locating various provisions of this Lease and shall not be deemed to affect the
interpretation or construction of such provisions.  The parties acknowledge that
each party and its counsel have reviewed and revised this Lease.  This Lease
shall not be construed for or against Landlord or Tenant.  References in this
Lease to “Articles” and “Sections” refers to the Articles and Sections of this
Lease, unless otherwise noted.

 

16.7                           Successors.  This Lease and all of provisions
hereof shall be binding upon and inure to the benefit of the successors and
assigns of Landlord and Tenant.

 

16.8                           Governing Law.  The terms, conditions, covenants,
and agreements herein contained shall be governed, construed, and controlled
according to the laws of the State of Utah.

 

16.9                           Time is of the Essence.  Time is of the essence
of this Lease and in the performance of all of the covenants and conditions
hereof.

 

16.10                     Entire Agreement.  This Lease and the Purchase
Agreement set forth all the promises, inducements, agreements, conditions, and
understandings between Landlord and Tenant relative to the Premises, and there
are no other promises, agreements, conditions, or understandings, either oral or
written, express or implied, between them. No subsequent alteration, amendment,
change, or addition to this Lease shall be binding upon Landlord or Tenant
unless in writing and signed by each of them.  Parol evidence shall never be
admissible in any court, tribunal, arbitration or governmental agency to modify,
amend or vary the terms of this Lease.

 

16.11                     Counterparts.  This Lease may be executed in one or
more counterparts, each of which, when taken together, shall constitute the
original. Telecopy signatures shall be adequate to indicate original signatures
provided the originals are provided to the parties as soon as reasonably
possible following execution.

 

IN WITNESS WHEREOF, this Lease has been executed and delivered by Landlord and
Tenant.

 

 

LANDLORD:

 

 

 

Komas L.L.C.

 

By Woodbury Corporation, Its Manager

 

By (Signed) W. Richards Woodbury, President

 

 

 

 

 

 

TENANT:

 

 

 

Evans & Sutherland Corporation

 

By:

(Signed) Thomas Atchison

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITION OF OPERATING EXPENSES

 

1)                                      Notwithstanding anything in this Lease
to the contrary, “Operating Expenses” as said term is used herein and in the
Lease, shall consist of the direct operating expenses of the Building, and shall
include all expenditures by Landlord to keep the Building in operation in
subsequent years as may be reasonable, normal, and customary.  All such
Operating Expenses shall be determined in accordance with generally accepted
accounting principles, which shall be consistently applied.  The Operating
Expenses shall be net and for that purpose shall be deemed reduced by the amount
of any insurance reimbursement, other reimbursement, recoupment, payment,
discount, credit, reduction, allowance, or the like received or receivable by
Landlord in connection with such Operating Expenses. Operating Expenses, as used
herein, shall mean, but not be limited to, the following direct expenses, costs
and disbursements of operation of the Building:

 

a)                                      Salaries and such other compensation
(including payroll taxes, welfare, retirement, vacation, holiday, other paid
absences and other fringe benefits) payable to all full-time employees up to and
including the building manager for performing services rendered in connection
with the repair, maintenance and operation of the Building (or an equitable pro
rata portion of such expenses, if such employees are engaged in the management,
maintenance or operations of other buildings).

 

b)                                     Expenses of independent contractors or
agents of Landlord performing services rendered in connection with the normal
operation, repair and maintenance of the Building, such as the following:

 

i)                                         Window cleaners, miscellaneous
handymen, janitors, cleaning personnel and porters engaged in cleaning,
repairing, and maintaining the Building, its equipment and fixtures;

 

ii)                                      Watchmen, caretakers and persons
engaged in patrolling and protecting;

 

iii)                                   Engineers, firemen, mechanics,
electricians, plumbers and persons engaged in the operation, repair and
maintenance of the heating, air conditioning, ventilating, plumbing, electrical
and elevator systems; and

 

iv)                                  Plumbers, electricians, and other persons
engaged in connection with the operation, normal repairs and normal maintenance
of the Building.

 

--------------------------------------------------------------------------------


 

c)                                      Normal repairs to and normal physical
maintenance of the Building, including mechanical equipment and appurtenances
thereto and the cost of supplies, tools, materials and equipment used in
connection therewith.

 

d)                                     Premiums and other charges incurred by
Landlord with respect to the following insurance to the extent carried by
Landlord:

 

i)                                         Fire and extended coverage insurance,
including earthquake, windstorm, hail, and explosion coverage;

 

ii)                                      Rioting attending a strike, civil
commotion, aircraft, vehicle and smoke insurance;

 

iii)                                   Public liability and property damage
insurance;

 

iv)                                  Elevator insurance;

 

v)                                     Workmen’s compensation insurance for the
employees specified in Section 1(a) above;

 

vi)                                  Boiler and machinery insurance, sprinkler
leakage, water damage, legal liability, burglary, fidelity and pilferage
insurance on equipment and materials; and

 

vii)                               Such other insurance as is reasonable,
necessary or advisable.

 

e)                                      Costs incurred for electricity, chilled
water, water for heating, gas fuel, steam, water, telephone, or other similar
utilities required in connection with the operation and maintenance of the
Building.

 

f)                                        Costs incurred in connection with
inspection, servicing and maintenance contracts necessary for proper operation,
janitorial and window cleaning, rubbish removal, exterminating, water treatment,
elevator, electrical, plumbing, and mechanical equipment and the cost of
materials, tools, supplies, and equipment used in connection therewith.

 

g)                                     Water and sewer charges.

 

h)                                     Sales, use and excise taxes on goods and
services purchased by Landlord to properly operate or maintain the Building and
its equipment.

 

i)                                         License, permits and inspection fees
for the Building, but not for any tenant improvements in the Building.

 

--------------------------------------------------------------------------------


 

j)                                         Auditor’s fees for public accounting
normally required for the operation and maintenance of the Building, but not
including expenses for determining rents and operating expenses.

 

k)                                      Such other reasonable expenses and costs
reasonably necessary to be incurred for the purpose of operating and maintaining
the Building in a normal first-class manner and condition.

 

l)                                         Any such reasonable expenses and
reasonable costs resulting from a substitution of work, labor, material or
services in lieu of any of the above itemizations, or for any such additional
work, labor services or material resulting from compliance with any governmental
laws, rules, regulations or orders applicable to the Building or any parts
thereof which shall, at the time of any such substitution and/or addition, be
considered operating expenses in accordance with generally accepted accounting
principles.

 

m)                                   All taxes, assessments and governmental
charges, whether federal, state, county or municipal, and whether they be by
taxing districts or authorities presently taxing the Building, or by others,
subsequently created or otherwise, and other taxes and assessments attributable
to the Building and the Building Parcel or the Building’s operation, excluding,
however, all federal, state and local taxes on income, or measured by income.

 

n)                                     Reasonable costs incurred by Landlord in
maintaining the Common Areas.

 

o)                                     Reasonable costs incurred by Landlord for
management and maintenance of energy and utility savings devices and equipment.

 

p)                                     Property management fees, as set forth in
Article 3, subsection (e) of this Lease.

 

q)                                     Ground Rent in connection with the Ground
Lease, dated September 5, 1980, as amended by each of (i) that First Amendment
to Lease Agreement, dated June 7, 1982, (ii) that Second Amendment to Lease
Agreement, dated September 28, 1982, (iii) that Third Addendum to Lease
Agreement, dated April 9, 1987, and (iv) that Fourth Addendum to Lease
Agreement, dated December 31, 1990 (collectively, the “Ground Lease”).

 

2)                                      Notwithstanding anything contained in
the Lease or in the foregoing list to the contrary, no expenses incurred for the
following shall be included within the definition of “Operating Expenses”:

 

--------------------------------------------------------------------------------


 

a)                                      Repairs or other work occasioned by
fire, windstorm or other casualty of an insurable nature or by the exercise of
the right of eminent domain.

 

b)                                     Leasing commissions, attorney’s fees,
costs and disbursements and other expenses incurred in connection with
negotiations, transactions, or disputes with tenants, other occupants, or
prospective tenants or other occupants.

 

c)                                      Costs incurred in renovating or
otherwise improving or decorating, painting or redecorating space for tenants or
other occupants of the Building.

 

d)                                     Landlord’s costs of electricity, HVAC,
and other services sold to tenants and for which Landlord is entitled or would
ordinarily be entitled to be reimbursed by tenants as an additional charge or
rental over and above the basic rent payable under the lease agreement with such
tenant.

 

e)                                      Depreciation and amortization.

 

f)                                        Costs of a capital nature, as defined
under generally accepted accounting principles, including, but not limited to,
capital improvements, capital replacements, capital repairs, capital equipment
and capital tools, expect as otherwise provided in Section 1(p) above.

 

g)                                     Expenses in connection with non-standard
services or other benefits of a type which are not provided Tenant but which are
provided to another tenant or occupant.

 

h)                                     Costs incurred as a result of legal fees,
judgments, or consent decrees due to violation by Landlord or any tenant of the
terms and conditions of any lease.

 

i)                                         Interest on debt or amortization
payments on any mortgage(s) or deed(s) of trust.

 

j)                                         Landlord’s general corporate overhead
and general administrative expenses.

 

k)                                      Rentals and other related expenses
incurred in leasing air conditioning systems, elevators, or other equipment
ordinarily considered to be of a capital nature, except equipment which is used
in providing janitorial services and which is not affixed to the Building.

 

l)                                         All items and services for which
Tenant reimburses Landlord or pays third persons.

 

m)                                   Any other expense which under generally
accepted accounting principles and practice would not be rendered as a normal
maintenance or operating expense.

 

--------------------------------------------------------------------------------


 

n)                                     Any costs, fines, penalties, legal fees
or costs of litigation incurred due to violations by Landlord, its employees,
agents, contractors or assigns, of any governmental rule or authority or of any
lease in the Building.

 

o)                                     Management fees in excess of Article 3,
subsection (e) of this Lease.

 

p)                                     Interest or penalties due to late
payments of taxes, utility bills and other costs.

 

q)                                     Federal and state taxes on income, death,
estate or inheritance taxes; franchise taxes and any taxes imposed or measured
on or by the income of Landlord from the operation of the Building or imposed in
connection with any financing or change of ownership of the Building.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Description

 

Yearly Cost

 

Rentable
Square
Feet

 

Cost Per
Square
Foot

 

Monthly Cost

 

Usable
Square
Feet

 

Monthly
Usable Cost

 

Janitorial

 

$

5,022.00

 

83806

 

$

0.005

 

$

418.50

 

64718

 

$

0.08

 

Landscape

 

$

6,209.24

 

83806

 

$

0.07

 

$

517.44

 

64718

 

$

0.10

 

Snow Removal

 

$

3,885.00

 

83806

 

$

0.05

 

$

323.75

 

64718

 

$

0.06

 

Utilites

 

$

27,623.00

 

83806

 

$

0.33

 

$

2,301.92

 

64718

 

$

0.43

 

Taxes

 

$

131,139.40

 

83806

 

$

1.56

 

$

10,928.28

 

64718

 

$

2.03

 

Land Lease

 

$

58,513.00

 

83806

 

$

0.70

 

$

4,876.08

 

64718

 

$

0.90

 

Insurance

 

$

14,170.00

 

83806

 

$

0.17

 

$

1,180.83

 

64718

 

$

0.22

 

In-HouseMaintenance

 

$

16,422.00

 

83806

 

$

0.20

 

$

1,368.50

 

64718

 

$

0.25

 

Substation Maintenance

 

$

2,027.00

 

83806

 

$

0.02

 

$

168.92

 

64718

 

$

0.03

 

Asphalt Maintenance

 

$

—

 

83806

 

$

—

 

$

—

 

64718

 

$

—

 

Maintenance

 

$

9,006.00

 

83806

 

$

0.11

 

$

750.50

 

64718

 

$

0.14

 

Emergency

 

 

 

83806

 

$

—

 

$

—

 

64718

 

$

—

 

 

 

$

274,016.64

 

 

 

$

3.21

 

$

22,834.72

 

 

 

$

4.23

 

Management Fees

 

$

4,356.15

 

83806

 

$

0.05

 

$

363.01

 

64718

 

$

280.33

 

1.25% Cap

 

$

342,520.80

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

346,876.95

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

8K Leased Year Two

50 % Operating Expenses

 

Description

 

Yearly Cost

 

Rentable
Square
Feet

 

Cost Per
Square
Foot

 

Monthly Cost

 

Usable
Square
Feet

 

Monthly
Usable
Cost

 

Janitorial

 

$

50,283.60

 

83806

 

$

1.20

 

$

8,380.60

 

64718

 

$

0.78

 

Landscape

 

$

6,209.24

 

83806

 

$

0.07

 

$

517.44

 

64718

 

$

0.10

 

Snow Removal

 

$

3,885.00

 

83806

 

$

0.05

 

$

323.75

 

64718

 

$

0.06

 

Electrical

 

$

61,608.50

 

83806

 

$

0.74

 

$

5,134.04

 

64718

 

$

0.95

 

Gas

 

$

9,108.52

 

83806

 

$

0.11

 

$

759.04

 

64718

 

$

0.14

 

Water & Sewer

 

$

15,600.00

 

83806

 

$

0.19

 

$

1,300.00

 

64718

 

$

0.24

 

Taxes

 

$

131,139.40

 

83806

 

$

1.56

 

$

10,928.28

 

64718

 

$

2.03

 

Land Lease

 

$

58,513.00

 

83806

 

$

0.70

 

$

4,876.08

 

64718

 

$

0.90

 

Insurance

 

$

14,170.00

 

83806

 

$

0.17

 

$

1,180.83

 

64718

 

$

0.22

 

Maintenance

 

$

24,711.00

 

83806

 

$

0.29

 

$

2,059.25

 

64718

 

$

0.38

 

Substation Maintenance

 

$

2,027.00

 

83806

 

$

0.02

 

$

168.92

 

64718

 

$

0.03

 

Emergency Maintenance

 

$

15,000.00

 

83806

 

$

0.18

 

$

1,250.00

 

64718

 

$

0.23

 

 

 

$

392,255.26

 

 

 

$

5.28

 

$

36,878.24

 

 

 

$

6.06

 

Management Fees

 

$

13,068.45

 

83806

 

$

0.16

 

$

1,089.04

 

64718

 

$

840.99

 

Total

 

$

405,323.71

 

 

 

 

 

 

 

 

 

$

6.26

 

Tenant’s Pro Rata Share @ 8K

 

$

74,888.20

 

9.5459

%

 

 

 

 

 

 

$

1.16

 

E&S Responsibility

 

$

330,435.51

 

 

 

 

 

 

 

 

 

$

5.11

 

1.25% CAP

 

$

413,044.39

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

The Monthly Rental Amount to be refunded from the Security Deposit by Landlord
to Tenant beginning the 16th month as set forth in Section 4.4 (a) of this Lease
shall be as set forth below plus any interest due Tenant at the end of the Lease
term.

 

Month

 

Rental
Amount

 

Month

 

Rental
Amount

 

13

 

 

 

25

 

$

36,301.25

 

14

 

 

 

26

 

$

36,301.25

 

15

 

 

 

27

 

$

36,301.25

 

16

 

$

58,081.64

 

28

 

$

36,301.25

 

17

 

$

47,191.67

 

29

 

$

36,301.25

 

18

 

$

47,191.67

 

30

 

$

36,301.25

 

19

 

$

47,191.67

 

31

 

$

36,301.25

 

20

 

$

47,191.67

 

32

 

$

36,301.25

 

21

 

$

47,191.67

 

33

 

$

36,301.25

 

22

 

$

47,191.67

 

34

 

$

36,301.25

 

23

 

$

47,191.67

 

35

 

$

36,301.25

 

24

 

$

47,191.67

 

36

 

$

36,301.25

 

25

 

$

435,615.00

 

 

 

$

435,615.00

 

 

Note:  The Rental Amount in the 16th month includes $10,889.97 from the payment
of the Monthly Rental Amount in the 15th month as it is in excess of Tenant’s
Security Deposit obligation.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

As set forth in Section 4.4 (b) of this Lease, the Monthly Rental Amount to be
refunded from the Security Deposit by Landlord to Tenant shall be the difference
between the sum of the aggregate Monthly Rental Amount as set forth below for
months sixteen (16) through thirty six (36) plus the aggregate monthly Rental
Amount of any applicable Third Party Rents minus Eight Hundred Seventy One
Thousand Two Hundred Thirty and 00/100 Dollars ($871,230.00) and Landlord shall
pay Tenant any interest due Tenant on Security Deposit at the end of the Lease
term.

 

Month

 

Rental
Amount

 

Month

 

Rental
Amount

 

13

 

 

 

25

 

$

36,301.25

 

14

 

 

 

26

 

$

36,301.25

 

15

 

 

 

27

 

$

36,301.25

 

16

 

$

58,081.64

 

28

 

$

36,301.25

 

17

 

$

47,191.67

 

29

 

$

36,301.25

 

18

 

$

47,191.67

 

30

 

$

36,301.25

 

19

 

$

47,191.67

 

31

 

$

36,301.25

 

20

 

$

47,191.67

 

32

 

$

36,301.25

 

21

 

$

47,191.67

 

33

 

$

36,301.25

 

22

 

$

47,191.67

 

34

 

$

36,301.25

 

23

 

$

47,191.67

 

35

 

$

36,301.25

 

24

 

$

47,191.67

 

36

 

$

36,301.25

 

25

 

$

435,615.00

 

 

 

$

435,615.00

 

 

Note:  The Rental Amount in the 16th month includes $10,889.97 from the payment
of the Monthly Rental Amount in the 15th month as it is in excess of Tenant’s
Security Deposit obligation.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

UTILITY AGREEMENT

 

THIS UTILITY AGREEMENT (“Agreement”) is entered into this        day
of              , 2007, by and between EVANS & SUTHERLAND COMPUTER CORPORATION,
a Utah corporation (“E&S”), KOMAS, L.L.C., a Utah limited liability company
(“Komas”) and PACIFICORP, an Oregon corporation doing business as Utah Power &
Light Company (“UP&L”), individually a “Party” and collectively, the “Parties”.

 

R E C I T A L S

 

A.                                   E&S and Woodbury Corporation have entered
into a Purchase and Sale Agreement, dated April 7, 2004 (the “Purchase
Agreement”) with respect to the building and improvements located at 650 Komas
Drive, Salt Lake City, Utah (the “Property”).

 

B.                                     Komas intends to obtain from Woodbury
Corporation an assignment of Woodbury Corporation’s rights and interests under
the Purchase Agreement, and to take possession of the Property.

 

C.                                     Currently, the Property receives
electrical power from a substation (the “Substation”) owned and operated by E&S.

 

D.                                    Pursuant to the Purchase Agreement,
Woodbury Corporation and E&S have required, as a condition to closing the
transaction contemplated by the Purchase Agreement and as further set forth in
that certain Lease Agreement dated                 , 2004, that Komas, E&S and
UP&L agree, in writing, to a separation, including separate metering, by UP&L of
any electrical facilities servicing the Property from the electrical facilities
servicing other property owned and/or controlled by E&S in the vicinity of the
Property.

 

E.                                      The Parties have agreed to enter into
this Agreement at the termination of the Lease set forth above to resolve the
issues regarding the billing separation of electrical services to the Property.

 

A G R E E M E N T

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                                       Installation of Electrical Meter.  UP&L
shall install, at the cost and expense of E&S and Komas, to be borne equally by
E&S and Komas, a primary meter near the existing switch box to allow UP&L to
meter for the electrical services provided to the Property upon separation of
the electrical facilities servicing the Property from the electrical facilities
servicing other property owned and/or controlled by E&S.  Charges due UP&L under
this Section 1 are separate from the costs due under any other section of this
Agreement.

 

2.                                       Charge for Electrical Service.  At such
time as UP&L has installed the electrical meter referenced in Section 1 above
and the electrical service is separated as defined in Section 3 below, Komas
shall be served and billed by UP&L, at the applicable approved rate schedule.

 

3.                                       Separation of Electrical Services.  As
soon as is practicable, in the opinion of UP&L, in its sole and absolute
discretion, UP&L will separate the electrical service for the Property from the
Substation; provided, however, that such separation, including, without
limitation, line design and

 

--------------------------------------------------------------------------------


 

construction, shall be subject to the standard Public Service Commission
regulations regarding line extension costs, deposits and contracts.  Komas shall
be responsible, at its sole cost and expense, to pay for such installation in
accordance with the applicable Public Service Commission regulations regarding
line extension costs, deposits and contracts.  Komas shall pay for all costs to
provide service beyond the existing primary switchgear, including but not
limited to, any necessary trenching, conduit installation, connection, splicing
or conductoring, to and from the new meter cabinet, but excluding the cost of
primary metering addressed in Section 1 above. Once UP&L has installed the
electrical meter as required herein, and separated the electrical service
provided to the Property as described in this Section 3, UP&L will bill Komas
under the applicable electric service schedule, on file with and approved by the
Utah Public Service Commission, which is currently Electric Service Schedule No.
6, with voltage discount.

 

4.                                       Payment. E&S and Komas shall tender
payment in the total amount of                and 00/100 Dollars ($
              ) immediately upon executing this Agreement and UP&L’s obligation
to proceed with the activities described in Section 1 and Section 3 herein shall
be contingent upon receipt of such payment.  UP&L may, at its sole discretion,
require an additional prepayment from Komas to cover the estimated cost of work
performed pursuant to Section 3 herein.  Payment in full of amounts due under
this Agreement is a condition precedent to UP&L’s obligation to provide electric
service to the Property.

 

5.                                       Execution of Additional Documents. 
Komas, E&S and UP&L agree to execute such further documentation, as may be
necessary to fulfill the purposes of this Agreement.  Komas specifically
acknowledges and agrees to execute such utility provider contracts and documents
(the “Utility Contracts”) as UP&L may require in connection with providing the
electrical service to the Property.

 

6.                                       Indemnification.  In addition to any
other indemnities that may be required by or contained in the Utility Contracts,
Komas hereby agrees to indemnify, defend (with counsel reasonably acceptable to
E&S and/or UP&L, as the case may be) and hold harmless E&S and UP&L and their
respective parent companies, subsidiaries, affiliates, employees, attorneys,
representatives and agents, and successors and assigns, from and against any and
all judgments, claims, expenses (including attorneys’ and other consultants’
reasonable fees and costs), causes of action, damages, liabilities, including
without limitation, all foreseeable and all unforeseeable consequential damages,
directly or indirectly arising out of the supply of electrical services to the
Property, through the Substation or otherwise.  Komas acknowledges and agrees,
for itself, its successors and assigns, that neither E&S nor UP&L shall be
liable to Komas or any tenants or other occupants of the Property in damages or
otherwise if such electrical services are interrupted or terminated because of
necessary repairs, installations, improvements, or any other cause beyond the
control of E&S or UP&L.  Komas further acknowledges and agrees that if Komas
needs uninterrupted electrical service, that Komas shall be responsible, at its
sole cost and expense, for providing an electrical back-up generator or other
uninterruptible power source for the Property.

 

7.                                       Successors and Assigns.  This Agreement
shall be binding on the Parties and their respective successors and assigns.

 

8.                                       Severability.  Invalidation of any one
of these Covenants and Restrictions by judgment or court order shall in no way
affect the validity of any other provisions, which shall remain in full force
and effect.

 

9.                                       Number and Gender.  Number and gender
as used in this Agreement shall extend to and include both a singular and plural
and all genders as the context and construction require.

 

--------------------------------------------------------------------------------


 

10.                                 Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Utah.

 

11.                                 Integration.  Except as set forth below,
this Agreement contains the entire agreement of the parties hereto, and
supersedes any prior written or oral agreements between the parties concerning
the subject matter contained herein.  Notwithstanding the foregoing, any matters
in connection with the subject matter of this Agreement not specifically set
forth in this Agreement shall be subject to and governed by the Utah Public
Service Commission regulations in connection with such matters.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

E&S:

 

 

 

EVANS & SUTHERLAND COMPUTER CORPORATION,

 

a Utah corporation

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Komas:

 

 

 

KOMAS, L.L.C.,

 

a Utah limited liability company

 

 

 

By:

Woodbury Corporation,

 

a Utah corporation

 

Its:

Manager

 

 

 

By:

 

 

 

 

W. Richards Woodbury, President

 

 

 

By:

 

 

 

 

 

O. Randall Woodbury, Secretary

 

 

 

 

 

 

 

UP&L:

 

 

 

PACIFICORP, an Oregon corporation doing business
as Utah Power & Light Company,

 

 

 

 

 

 By:

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------